931 F.2d 894
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald VAUGHN, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 91-5036.
United States Court of Appeals, Sixth Circuit.
May 1, 1991.

1
Before KEITH and MILBURN, Circuit Judges, and COHN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Ronald Vaughn, a pro se Kentucky prisoner, moves for the appointment of counsel on appeal from the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Pursuant to a plea bargain agreement, Vaughn pleaded guilty to first-degree robbery and to being a second-degree persistent felony offender in the Laurel County, Kentucky, Circuit Court, and was sentenced to 27 years imprisonment in March 1986.  Thereafter, Vaughn filed a motion to vacate his sentence in the state trial court, alleging that he received ineffective assistance of counsel because counsel did not investigate the validity of the prior convictions underlying his persistent felony offender conviction.  The state trial court summarily denied the motion.  The Kentucky Court of Appeals affirmed the denial, and the Kentucky Supreme Court denied a motion for discretionary review.


4
Next, Vaughn filed his petition for habeas corpus relief in the district court, alleging that he was denied his sixth amendment right to effective assistance of counsel, and that the state trial court should have conducted an evidentiary hearing and appointed counsel to represent him with respect to his post-conviction motion.  The magistrate recommended that the petition be dismissed, and Vaughn filed objections.  The district court adopted the magistrate's recommendation and dismissed the petition.


5
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate's proposed findings of fact and recommendation filed July 12, 1990, and adopted by the district court by its memorandum opinion filed August 24, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.  Simply put, petitioner cannot show that he would have insisted upon proceeding to trial under the circumstances of this case.    See Hill v. Lockhart, 474 U.S. 52, 59 (1985).  Accordingly, petitioner's motion for the appointment of counsel is denied.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation